UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7403



SALVADOR MICHAEL MARTINEZ,

                                               Petitioner - Appellant,

          versus


JOSEPH M. BROOKS,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-03-1021-1)


Submitted:   December 16, 2004             Decided:   December 23, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Salvador Michael Martinez, Appellant Pro Se. Dennis Carl Barghaan,
Jr., Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Salvador Michael Martinez, a federal prisoner, appeals

the district court’s order denying relief on his petition filed

under 28 U.S.C. § 2241 (2000).    We have reviewed the record and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Martinez v. Brooks, No. CA-03-1021-1

(E.D. Va. filed July 26, 2004 & entered July 27, 2004).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -